DREW, Justice:
We issued a writ of certiorari to review the decision of the District Court of Appeal, *636Fourth District,1 because of a conflict with Akey v. Murphy,2 a decision of the Second District Court of Appeal. Since issuing the writ, we have rendered a decision in the Akey case3 quashing the decision of the district court and arriving at the same conclusion as did the Fourth District in the decision now presented for review.
Inasmuch as the decision below is in accord with our Akey opinion and the conflicting decision of the Second District has been quashed, the writ of certiorari heretofore issued is discharged.
It is so ordered.
ERVIN, C. J., CARLTON and BOYD, JJ-, and LEAVENGOOD, Circuit Judge, concur.

. White v. Allen, 232 So.2d 766 (4th Dist.Ct.App.Fla.1970).


. 229 So.2d 276 (2nd Dist.Ct.App.Fla.1969).


. Akey v. Murphy, 238 So.2d 94 (Fla.1970).